SECURITIES ACT FILE NO. 333-194092 INVESTMENT COMPANY ACT FILE NO. 811-21117 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933ý PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 3ý AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940ý AMENDMENT NO. 26ý A&Q ALTERNATIVE FIXED-INCOME STRATEGIES FUND LLC (Exact Name of Registrant as Specified in Charter) 677 Washington Boulevard Stamford, Connecticut 06901 (Address of Principal Executive Offices:Number, Street, City, State, Zip Code) Registrant's Telephone Number, including Area Code:(203) 719-1428 Michael Kim, Esq. UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 (888) 793-8637 (Name and Address of Agent for Service) COPY TO: Stuart H. Coleman, Esq. Gary L. Granik, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following boxý It is proposed that this filing will become effective (check appropriate box) ýwhen declared effective pursuant to Section 8(c) If appropriate, check the following box: ¨This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is - . The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. NO PERSON MAY SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion, dated May 29, 2015 PROSPECTUS A&Q ALTERNATIVE FIXED-INCOME STRATEGIES FUND LLC Units of Limited Liability Company Interest Investment Objective.A&Q Alternative Fixed-Income Strategies Fund LLC (the "Fund") is a limited liability company registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund's investment objective is to maximize total return over the long term.The Fund will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers and the funds they operate. The Fund commenced operations on August 1, 2002 and, as of [], 2015, had net assets of approximately $[] million. (continued on following page) Investing in the Fund's units of limited liability company interest (the "Units") involves a high degree of risk.See "Risk Factors" beginning on page 27. Neither the Securities and Exchange Commission (the "SEC") nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount(1) $ Sales Load(2) $ Proceeds to the Fund $ (1)Units may be purchased as of the first business day of each month at the Fund's then current net asset value per Unit. (2)Generally, the stated minimum initial investment in the Fund is $50,000, which minimum may be reduced for certain investors, but not below $25,000.Investors purchasing Units may be charged a sales load of up to 2%.See "Plan of Distribution." (3)The Fund paid offering expenses of approximately $76,000 from the proceeds of the offering. UBS Financial Services Inc. acts as the distributor of the Fund's Units on a best efforts basis, subject to various conditions.The Fund also may distribute Units through other brokers or dealers.The Fund will sell Units only to Qualified Investors (as defined herein).Once a prospective investor's order is received, a confirmation will be sent to the investor.The investor's brokerage account will be debited approximately four business days prior to closing for the purchase amount, which will be deposited into a non-interest-bearing escrow account at The Bank of New York Mellon.See "Plan of Distribution." UBS Financial Services Inc. [], 2015 Investment Portfolio.The Fund is commonly referred to as a "fund of funds," and will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers (the "Investment Managers") and the funds they operate.Investment Managers generally conduct their investment programs through unregistered investment vehicles, such as hedge funds, that have investors other than the Fund, and in other registered investment companies (collectively, the "Investment Funds").The Fund seeks to maintain a portfolio of Investment Funds that employ a wide range of fixed-income and derivative (and, to a lesser extent, equity) strategies to take advantage of market opportunities and pricing inefficiencies between the perceived value of a debt or equity obligation and its market value.The Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in Investment Funds that employ primarily fixed-income strategies.This investment policy is not fundamental and may be changed without a vote of the investors.See "Risk Factors" and "Investment Program." Investment Adviser.The Fund's investment adviser is UBS Alternative and Quantitative Investments LLC (the "Adviser" and, when providing services under the Administration Agreement referred to below, the "Administrator"). Risk; Restrictions on Transfer; No Trading Market.Investing in the Fund's Units involves a high degree of risk.In particular: · The Fund is an illiquid investment.Before making your investment decision, you should consider, among other things, your liquidity needs.While the Adviser expects that it will recommend to the Board of Directors of the Fund (the "Board") that the Fund offer to repurchase Units from investors on a quarterly basis, an investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Units and should be viewed as a long-term investment. · The Fund will ordinarily declare and pay dividends from its net investment income and distribute net realized capital gains, if any, once a year.However, the amount of distributions that the Fund may pay, if any, is uncertain. · The Fund may pay distributions in significant part from sources that may not be available in the future and that are unrelated to the Fund's performance, such as the net proceeds from the sale of Units and borrowings. See "Risk Factors."Units are subject to restrictions on transfer and do not trade in any public market.See "Redemptions, Repurchases of Units and Transfers." Repurchases of Units.To provide a limited degree of liquidity to investors, the Fund from time to time may offer to repurchase its outstanding Units pursuant to written tenders by investors.These repurchases will be made at such times and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Units on a quarterly basis.The Fund's Third Amended and Restated Limited Liability Company Agreement, dated January 1, 2015 (the "LLC Agreement"), provides that the Fund will be dissolved if the Units of any investor that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender all of its Units for repurchase by the Fund, has not been repurchased within a period of two years of such request.See "Redemptions, Repurchases of Units and Transfers—Repurchases of Units." Investment Advisory Fee and Administrator Fee.The Adviser provides investment advisory services to the Fund pursuant to an Investment Management Agreement.The Administrator provides certain other administrative services to the Fund including, among other things, providing office space and other support services to the Fund, pursuant to an Administration Agreement.Under the Investment Management Agreement and the Administration Agreement, the Fund pays the Adviser and the Administrator monthly fees at the aggregate annual rate of 1.75% of the Fund's net assets for the month (collectively, the "Fund Asset-Based Fees").The Fund Asset-Based Fees are in addition to the asset-based fees charged by the Investment Funds (expected to range from [0.9]% to [2.5]% of net assets) and incentive allocations charged by unregistered Investment Funds (expected to range from [0]% to [20]% of net profits).See "Risk Factors." Investor Qualifications.Units will be sold only to investors who have a net worth (together, in the case of a natural person, with assets held jointly with a spouse) of more than $2 million (excluding the value of the prospective investor's primary residence), or that otherwise meets the standard for a Qualified Investor (as defined herein).Generally, the stated minimum initial investment is Units with an initial value of at least $50,000, which minimum may be reduced in the Adviser's sole discretion, but not below $25,000.See "Investor Qualifications." This prospectus (the "Prospectus") concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information ("SAI") dated [], 2015, has been filed with the SEC.The SAI is available upon request and without charge by writing the Fund at c/o UBS Alternative and Quantitative Investments LLC, 677 Washington Boulevard, Stamford, Connecticut 06901, or by calling (888) 793-8637.The SAI is incorporated by reference into this Prospectus in its entirety.The table of contents of the SAI appears on page 81 of this Prospectus.In addition, you may request the Fund's annual and semi-annual reports, when available, and other information about the Fund or make investor inquiries by calling (888) 793-8637.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC's website (http://www.sec.gov).The address of the SEC's website is provided solely for the information of prospective investors and is not intended to be an active link. Units are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this Prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front of this Prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this Prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 23 PRIVACY NOTICE 27 RISK FACTORS 27 USE OF PROCEEDS 56 INVESTMENT PROGRAM 57 MANAGEMENT OF THE FUND 64 INVESTOR QUALIFICATIONS 67 REDEMPTIONS, REPURCHASES OF UNITS AND TRANSFERS 67 CALCULATION OF NET ASSET VALUE 71 DESCRIPTION OF UNITS 72 TAXES 72 PLAN OF DISTRIBUTION 78 GENERAL INFORMATION 80 TABLE OF CONTENTS OF THE SAI 81 APPENDIX A: THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT A-1 APPENDIX B:FORM OF INVESTOR CERTIFICATE B-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus (the "Prospectus") and in the Statement of Additional Information (the "SAI"). The Fund A&Q Alternative Fixed-Income Strategies Fund LLC (the "Fund") is a limited liability company organized as a non-diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the "Investment Company Act").The Fund's investment adviser is UBS Alternative and Quantitative Investments LLC (the "Adviser" and, when providing services under the Administration Agreement referred to below, the "Administrator").The Fund commenced the offering of limited liability company interests in August 2002, and the Fund has engaged in a continuous offering since that time.Units of limited liability company interests ("Units") are offered at net asset value, plus any applicable sales load.The Fund commenced operations on August 1, 2002 and, as of [], 2015, had net assets of approximately $[] million.See "General Information." Investment Program The Fund's investment objective is to maximize total return over the long term. The Fund is commonly referred to as a "fund of funds," and will seek to achieve its objective principally through the allocation of assets among a select group of alternative asset managers (the "Investment Managers") and the funds they operate.Investment Managers generally conduct their investment programs through unregistered investment vehicles, such as hedge funds, that have investors, other than the Fund, and in other registered investment companies (collectively, the "Investment Funds"). Currently, the Fund seeks to maintain a portfolio of Investment Funds that employ a wide range of fixed-income and derivative (and, to a lesser extent, equity) strategies to take advantage of market opportunities and pricing inefficiencies between the perceived value of a debt or equity obligation (an "Obligation") and its market value.The Fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in Investment Funds that employ primarily fixed-income strategies.This investment policy is not fundamental and may be changed without a vote of the investors. The Investment Managers' investment strategies can be broadly grouped into the following categories: ● Distressed strategies primarily involve investing in the debt securities of companies that are in the midst of financial restructuring, balance sheet re-capitalization or are trading at stressed or distressed prices in anticipation of such an event.In certain cases, an Investment Fund's investment in a debt security could convert into equity or additional debt securities.Additionally, an Investment Fund may invest in distressed sectors through equity investments.Distressed securities are often inefficiently priced due to their lack of liquidity, the existence of forced sellers and the uncertainty created by the restructuring process. ●
